          Case 2:19-cv-01550-KJD-NJK Document 16 Filed 08/17/21 Page 1 of 1




 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
 8   GRACE HOWERTON,
                                                          Case No. 2:19-cv-01550-KJD-NJK
 9          Plaintiff(s),
                                                                        Order
10   v.
11   USAA SAVINGS BANK,
12          Defendant(s).
13         A joint status report was due on July 7, 2021. See Docket No. 13 (ordering a joint status
14 report every 120 days starting on November 9, 2020).          No such status report was filed.
15 Accordingly, the parties are hereby ORDERED to file a joint status report by August 31, 2021,
16 and every 120 days thereafter.
17         IT IS SO ORDERED.
18         Dated: August 17, 2021
19                                                            ______________________________
                                                              Nancy J. Koppe
20                                                            United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                   1
